                          Case 1:19-cv-00764-WMS Document 5 Filed 07/15/19 Page 1 of 1

  UNITED STATES DISTRICT COURT FOR THE WESTERN
              DISTRICT OF NEW YORK                                                              111111111
                                                                                                *13699B*
                              AFFIDAVIT OF SERVICE
                                                                                       Civil Action no :l:19-cv-00764-WMS
                                                                                                      Date Filed: 06/14/2019


Plaintiff(s):                     EONINTERNATIONALCOKPORATION
Defendant(s):                     SAFECOMM PRODUCTS, LLC

STATE OF NEW YORK
COUNTY OF ALBANY                         ss.:


MichaelPickett, beingduly sworn,deposesandsays:thatthedeponentis not partyto thisaction,is over 18yearsof
age and resides in the State of New York.
That on 06/28/2019 at 3:15 PM, at the office of the Secretary of State of the State of New York in the City of Albany,
NY, deponent served the within SUMMONS IN A CIVILACTION, COMPLAINT, AND CIVIL COVER SHEET
uponSAFECOMMPRODUCTS,LLCatOneCommercePlaza,99WashingtonAvenue,Albany,NY 12231.
Defendant/respondentinthis actionbydeliveringandleavingwithSUEZOUKY,authorizedagentin theofficeofthe
SecretaryofStateofthe StateofNewYork, OneCommercePlaza,99WashingtonAve., Albany,NY 12231-0001,two
(2) truecopiesthereofandthatatthetimeofmakingsuchservice, deponentpaidsaidSecretaryofStatea feeof
$40.00. That said service wasmadepursuant to Section 303 ofthe Limited Liability Company Law.
Deponentfurthersaysthatthepersonso servedwasknownas aforesaidto beanauthorizedagentintheofficeofthe
SecretaryofStateofthe StateofNewYorkduly authorizedto acceptsuchserviceonthebehalfofsaid
defendant/respondent.

Deponent further states that theperson actually served is described as follows :
                    Sex            Color of skin/race    Color of hair       A_fiLe_   Heieht       Weisht
                    IFemale_       White                 Brown_              60-62     SFtOIn       120 Ibs
                    Other Features:



D                   were properly endorsed with index number and date of filing.

               nd^Bubscribedbefore me on 07/02/2019
                                                                MiSESdPickett
                                                                Lightning Legal Services, LLC
                                                                P. O. Box 9132
                                                                Albany, NY 12209
                                                                518. 463. 1049
                                                                2018-2647
                                                                2018-2647
    >aniel O'Leaiy
 Totary Public, State of NY
No.010L6293343
Qualified in Schenectady County
Commission expires 12/09/2021

[ ] Kristen Smith
Notary Public, State of NY
N0.01SM6357988
Qualified in Albany County
Commission expires 05/01/2021



[ ] Keny Gumier
Notaiy Public, State of NY
No. 01GU5038710
Qualified in Albany County
Commissicm expires 02/06/2023
